Case 2:18-cv-13018-WHW-CLW Document 10 Filed 11/14/18 Page 1 of 2 PageID: 70




  Andrew P. Fishkin
  Damien H. Weinstein
  fISHK1N LUCKS LLP
  One Riverfront Plaza, Suite 410
  Newark, New Jersey 07102
  Telephone: (973) 536-2200
  facsimile: (973) 679-4435
  afishkin@fishkinlucks.com
  dweinstein@fishkin1ucks.com

  Attorneys for Plaintiff Massachusetts Mutual
  Life Insurance Company


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



     MASSACHUSETTS MUTUAL LIFE                           )
     INSURANCE COMPANY,                                  )
                                                         )   CASE NO. 2:18-cv-1301$-WHW-CLW
               Plaintiff,                                )
                                                         )
     vs.                                                 )
                                                         )
     VIRGINIA SENDLER, QUANEEFAH                         )
     HASTY, and VIOLETTA KASPRZAK                        )
                                                         )
               Defendants.




           PLAINTIFF MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY’S
                             NOTICE OF DISMISSAL

            PLEASE TAKE NOTICE that Plaintiff Massachusetts Mutual Life Insurance Company

  (“Plaintiff’) hereby dismisses with prejudice the above-captioned action against Defendants

  Virginia Sendler, Quaneefah Hasty, and Violetta Kasprzak, with each party to bear their own costs

  and attorneys’ fees.       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), this Notice of Dismissal is

  submitted prior to any Defendant having filed an answer or motion for summary judgment in this

  matter.
  04643560.1                                        11
Case 2:18-cv-13018-WHW-CLW Document 10 Filed 11/14/18 Page 2 of 2 PageID: 71




                              Respectfully submitted,

                              Is! Andrew P. Fishkin
                              Andrew P. Fishkin
                              Damien H. Weinstein
                              FISHK1N LUCKS LLP
                              One Riverfront Plaza, Suite 410
                              Newark, New Jersey 07102
                              Telephone: (973) 536-2800
                              Facsimile: (973) 679-4435
                              afishkin@fishkinlucks.com
                              dweinstein@fishkinlucks.com

                              Attorneys for Plaintiff Massachusetts Mutual
                              Life Insurance Company




                            IT I SO OELLJ:
                                    SI Wililam H. Walls, USDJ

                                                                U.S.D.J.

                                                )/]//)Y
                                            /



  04643560.1                           12
